767 Fifth Avenue New York, NY 10153-0119 +1 tel +1 fax Matthew D. Bloch (212) 310-8165 matthew.bloch@weil.com Weil, Gotshal & Manges LLP January 10, 2012 VIA EDGAR Ms. Lisa Sellars Staff Accountant Securities and Exchange Commission treet NE Washington, D.C.20549-3561 Mail Stop 3561 Re: Brookfield Infrastructure Partners L.P. Form 20-F for the Fiscal Year Ended December 31, 2010 Filed April 26, 2011 File No. 001-33632 Dear Ms. Sellars, This letter confirms our conversation on January 9, 2012, in which you granted Brookfield Infrastructure Partners L.P. (the “Partnership”) an extension until January 31, 2012, to respond to the comments set forth in the Staff’s letter dated December 30, 2011, in connection with the Partnership’s annual report on Form 20-F filed with the Securities and Exchange Commission on April 26, 2011. If you have any questions regarding this extension request, please contact me at (212) 310-8165. Very truly yours, /s/ Matthew D. Bloch Matthew D. Bloch
